REED, Justice
(dissenting).
Although I am unable to agree with the majority opinion, it would appear that the result reached will please most people directly affected by the decision. I fear, however, that such transient satisfaction is achieved for a price that is excessive. I therefore feel compelled to respectfully dissent.
The majority opinion undertakes to be an example of legal realism but what is realistic depends upon the eye of the beholder.
The basic premise of the majority opinion is that the extraneous circumstances must control. There is a significant reluctance to discuss what the controlling statute says. I would always suppose that if the words of a statute are not ambiguous, contemporaneous construction cannot be resorted to. It would appear that contemporaneous construction has been used here to dictate the result despite the unambiguous language of the statutes. That course of conduct is all the more bewildering when some of my brethren on the majority have formerly advocated the proposition that when a court speaks of ascertaining “legislative intent” it is pursuing a will-o’the-wisp. According to their formerly adopted position, courts must take the language of the legislature as it is written and then pronounce what legal consequences shall flow from the use of that language.
The authority cited that a registration statute should be construed to give electors the fullest opportunity to vote consistent with reasonable precautions against fraud is a nice statement in the abstract. The same authority also declares that the wisdom and efficiency of a law providing for the registration of voters pertain to matters of policy for which the legislature alone is responsible, 25 Am.Jur.2d, Elections, Sec. 99, p. 785. Whether the statute has application for a limited period of time and whether the contemporaneous construction ignoring its language was agreed to by the controlling organizations of the two major political parties are matters of little import, unless the court intends to hold that if powerful political organizations agree they may ignore statutory language when citizens in general are not afforded that right. If this be legal realism, then minority interests have very little opportunity for protection and contemporaneous construction by sufficiently powerful and representative adversary forces may effectively repeal legislative language with judicial approval. The majority opinion says that no evil has been suggested that could be derived from placing the stamp of approval upon what has been done. I suggest the evil lies in extending a right to powerful segments of the social order that cannot be extended to others by the very nature of the system of government under which we operate.
*763In 1964 this court said:
“We believe that registration would be considered by most people as a part of the voting process. In the great majority of instances the person who would seek absentee registration would also be an absentee voter.” Hallahan v. Cranfill, Ky., 383 S.W.2d 374 (1964).
That opinion considered the provisions for absentee registration enacted in 1964. Absentee registration was there confined to members of the “United States Service.” Since the majority opinion does not see fit to quote the language of the legislative act that it concedes is the subject of the appeal, I will not dwell upon the matter. The reason for the reluctance of the majority is obvious. I will, nevertheless, quote a few examples of the language used.
KRS 117.620(1):
“Any person possessing the qualifications for registration as a legal voter may register by absentee application, or appear before the county clerk of the county of his residence or at the temporary branch offices authorized by the county board of registration and purgation . . . .”
Another example of language from section 5 of Chapter 320 of the 1972 Acts of the General Assembly;
“Applications for absent voter’s ballot and absent voter’s registration shall be signed and sworn to by the absent voter
The statutory application form is headed : “Application for Absent Ballot and Absent Registration.” Section 7 of the same act:
“The Secretary of State shall also cause to be prepared and printed an appropriate number of forms for application for absent voter’s ballots, absentee registration and of instructions for absent voters. . . .”
In my judgment, if any credence whatever is given to the words “absent” or “absentee” so far as the process of registration is concerned, a liberal construction in the interest of enfranchising more votes could stretch no farther than to say, under the repeated use of the language, a voter in order to register does not have to be restricted to the status of an absent voter but he must be absent from the county wherein the registration office is located during the prescribed period of registration. The ma-j ority has simply struck the words “absent” or “absentee” from the concerned statute. I could have better endured the methodology of reaching the result if the majority would have construed the words “absent” or “absentee” to mean one who does not choose to go to the several places provided for registration during this period. Of course, that would have been contrary to the entire history of the use of the word in statutes regulating the practice of registration and voting. But the majority commendably does not adopt such sophistry, it simply refuses to face the plain language of the statute. I, therefore, respectfully dissent.
EDWARD P. HILL, Jr., and OSBORNE, JJ., join in this dissent.